Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Han Gim (Reg. No.: 62,953) on 4/20/2021.
The application has been amended as follows: 
1.	(Currently amended)	A system for migration from a first virtual machine to a second virtual machine in a virtual execution system 
 a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:

establish connectivity of a plurality of running connections between the second virtual machine and one or more client devices based, at least in part, upon a captured connectivity state of [[the]] a plurality of running connections between the first virtual machine and the one or more client devices;
establish state of a second instance of a guest operating system executing on the second virtual machine based, at least in part, upon a captured state of a first instance of the guest operating system executing on the first virtual machine; 
executing on the first virtual machine; 

mapping a socket handle of the first instance of the application to the second instance of the application; and
synchronize the state of the second instance of the application with the state of the second instance of the guest operating system


2.	(Previously presented)	The system of claim 1, the memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:
capture state of the first instance of the application executing on the first virtual machine;
capture state of the first instance of the guest operating system executing on the first virtual machine;
	capture connectivity state associated with the plurality of running connections between the first virtual machine and the one or more client devices; and


3.	(Original)	The system of claim 2, wherein capturing connectivity state comprises storing information regarding a firewall state associated with connectivity of the first instance of the application, and, storing information regarding a transport security layer associated with connectivity of the first instance of the application.

4.	(Original)	The system of claim 2, wherein capturing connectivity state comprises storing information regarding at least one of an encryption key or a decryption key associated with connectivity of the first instance of the application.

5.	(Original)	The system of claim 2, wherein capturing connectivity state comprises storing information regarding an Internet Protocol (IP) address of the first virtual machine.

6.	(Original)	The system of claim 2, wherein capturing connectivity state comprises storing information regarding a transmission control block associated with running connections of the first virtual machine.

7.	(Original)	The system of claim 6, wherein the transmission control block maintains information about endpoints, status of the running connections, data 

8.	(Original)	The system of claim 1, wherein the captured state of the first instance of the application, the captured state of the first instance of the guest operating system, and, the captured connectivity state is serialized into a pre-defined data structure.

9.	(Previously presented)	The system of claim 1, wherein the second instance of the guest operating system and the second instance of the application are executing on the second virtual machine before the captured state of the first instance of the application, the captured state of the first instance of the guest operating system, and, the captured connectivity state are provided.

10.	(Currently amended)	The system of claim 1, the memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:

suspend forwarding of network messages by a load balancer component to the first virtual machine; and
forward, by the load balancer component, network messages directed to the first virtual machine to the second virtual machine.

11.	(Original)	The system of claim 1, wherein the first instance of the application is a different version of the application than the second instance of the application.

12.	(Currently amended)	A method of migration from a first virtual machine to a second virtual machine in a virtual execution system, comprising:	 
establishing connectivity of a plurality of running connections between the second virtual machine and one or more client devices based, at least in part, upon a captured connectivity state of [[the]] a plurality of running connections between the first virtual machine and the one or more client devices;
establishing state of a second instance of a guest operating system executing on the second virtual machine based, at least in part, upon a captured state of a first instance of the guest operating system executing on the first virtual machine; 
establishing state of a second instance of an application executing on the second virtual machine based, at least in part, upon a captured state of a first instance of the application executing on the first virtual machine; 
mapping a socket handle of the first instance of the application to the second instance of the application; and
synchronizing the state of the second instance of the application with the state of the second instance of the guest operating system.

13.	(Previously presented)	The method of claim 12, further comprising: 

capturing state of the first instance of a guest operating system executing on the first virtual machine;
capturing connectivity state associated with the plurality of running connections between the first virtual machine and the one or more client devices; and
providing the captured state of the first instance of the application, the captured state of the first instance of the guest operating system, and, the captured connectivity state to the second virtual machine.

14.	(Original)	The method of claim 13, wherein capturing connectivity state comprises storing information regarding a firewall state associated with connectivity of the first instance of the application, and, storing information regarding a transport security layer associated with connectivity of the first instance of the application.

15.	(Original)	The method of claim 13, wherein capturing connectivity state comprises storing information regarding at least one of an encryption key or a decryption key associated with connectivity of the first instance of the application.

16.	(Original)	The method of claim 13, wherein capturing connectivity state comprises storing information regarding an Internet Protocol (IP) address of the first virtual machine.



18.	(Currently amended)	A non-transitory computer storage media storing computer-readable instructions that when executed cause a computing device to:

establish connectivity of a plurality of running connections between a second virtual machine and one or more client devices based, at least in part, upon a captured connectivity state of [[the]] a plurality of running connections between a first virtual machine and the one or more client devices;
establish state of a second instance of a guest operating system executing on the second virtual machine based, at least in part, upon a captured state of a first instance of the guest operating system executing on the first virtual machine; 
establish state of a second instance of an application executing on the second virtual machine based, at least in part, upon a captured state of a first instance of the application executing on the first virtual machine; 

mapping a socket handle of the first instance of the application to the second instance of the application; and



19.	(Currently amended)	The non-transitory computer storage media of claim 18 storing further computer-readable instructions that when executed cause the computing device to: capture connectivity state by storing information regarding a firewall state associated with connectivity of the first instance of the application, storing information regarding a transport security layer associated with connectivity of the first instance of the application, and, storing information regarding at least one of an encryption key or a decryption key associated with connectivity of the first instance of the application.

20.	(Currently amended)	The non-transitory computer storage media of claim 18 storing further computer-readable instructions that when executed cause the computing device to: capture connectivity state by storing information regarding a transmission control block associated with running connections of the first virtual machine, and, the transmission control block maintains information about endpoints, status of the running connections, data about packets that are being exchanged, and, information regarding buffers for sending and receiving data.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.